Citation Nr: 0405191	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1987 
to August 1993, to include service in the Southwest Asia 
theatre of operations from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Although the issue of entitlement to service connection for 
hypertension was addressed in the statement of the case, in 
the substantive appeal submitted in response to the statement 
of the case, the veteran limited his appeal to the issues of 
entitlement to a permanent and total rating for pension 
purposes and entitlement to service connection for back 
disability and bilateral knee disability.  Moreover, he 
subsequently withdrew his appeal with respect to the pension 
issue.  The Board will limit its consideration accordingly.  

The Board also notes that the veteran was scheduled to 
testify at a formal hearing at the RO in June 2003, but 
withdrew his request for such a hearing in a signed 
statement, and opted for an informal conference with a 
Decision Review Officer (DRO).


REMAND

The service medical records reflect recurrent complaints of 
flank and low back pain and strain beginning in 1987.  Low 
back pain was also reported after a motor vehicle accident in 
service in June 1992.  Also reflected are recurrent 
complaints of bilateral knee pain.  No report of an 
examination for discharge from service is of record.

The pertinent post-service medical evidence consists of VA 
outpatient treatment records and the reports of a Persian 
Gulf examination and a general medical examination.  The 
report of the October 2000 Persian Gulf examination notes 
that the veteran's history was positive for low back pain and 
arthritis of both knees. December 2000 magnetic resonance 
imaging (MRI) of the lumbosacral spine disclosed mild to 
moderate apophyseal arthritis at L4-5 and L5-S1.  However, 
August 2001 X-rays of the lumbosacral spine reportedly 
disclosed normal findings.  In a December 2000 VA outpatient 
telephone visit note, the physician noted that the veteran's 
X-rays showed no serious abnormalities, and opined that the 
veteran may have fibromyalgia.

Given the conflicting findings on the lumbosacral X-rays and 
MRI, the question of fibromyalgia, and the service medical 
history of recurrent low back and knee pain, the Board finds 
further examination is indicated to determine the nature and 
etiology of any currently present disabilities of the 
veteran's knees and low back.  

The Board also notes that during his informal conference with 
the DRO, the veteran indicated that he would submit records 
of treatment of his back by a chiropractor while in service.  
Since no such records have been submitted to date, attempts 
should be made to obtain them.  

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should request the appellant 
to provide a copy of any pertinent 
evidence in his possession and to provide 
the names and addresses for any health 
care providers who may possess additional 
records, not already associated with the 
claims folder, pertaining to in-service 
or post-service treatment or evaluation 
of him for any of the disabilities at 
issue.  

2.  The RO should attempt to obtain any 
pertinent evidence identified by the 
appellant, to include any identified 
chiropractic records.  In any event, the 
RO should ensure that any more recent VA 
outpatient records pertaining to 
treatment or evaluation of the veteran's 
disabilities are associated with the 
claims file.  The veteran and his 
representative should be informed if the 
RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, and be requested to provide the 
outstanding evidence.

3.  The RO should also undertake 
appropriate development to obtain the 
report of the veteran's examination for 
discharge from service.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of the veteran's back 
and knees.  The claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner, and the examiner should note 
such review in the report.  

Any indicated studies should be 
performed and any objective 
indications of the claimed 
disabilities must be identified.

Based upon the examination results 
and the claims file review, the 
examiner should provide an opinion 
with respect to each currently 
diagnosed disorder of the veteran's 
back and knees as to whether it is 
likely, at least as likely as not, 
or less likely than not that the 
disorder is etiologically related to 
the veteran's period of active duty.

If there are objective indications 
of chronic disability that by 
history, physical examination and 
laboratory tests cannot be 
attributed to any known clinical 
diagnosis, the examiner should so 
state.

The rationale for each opinion expressed 
must also be provided.

5.  Then, the RO should ensure that all 
requested development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  The RO 
should then readjudicate the claims based 
upon a review of all pertinent evidence 
and consideration of all applicable 
criteria.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).b

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




